A town by vote of a majority may release a debtor. Ford v. Clough,8 Me. 334, 344; Nelson v. Milford, 7 Pick. 18. The town having duly authorized its agent to settle the suits, the town and its citizens and tax-payers are bound by a settlement made in good faith by him and the defendants. Horn v. Whittier, 6 N.H. 88; Denniston v. School District, 17 N.H. 429; Carleton v. Bath,22 N.H. 659. The bill will be dismissed unless the plaintiff shows that the settlement was fraudulent, or beyond the range of municipal power. The town should be made a party, and for that purpose the plaintiff can move for leave to amend.
Case discharged.
ALLEN, BLODGETT, and CARPENTER, JJ., did not sit: the others concurred.